                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AHMAD NOSHAD,                                     Case No. 4:19-cv-00383-KAW
                                   8                    Plaintiff,                         ORDER REASSIGNING CASE TO A
                                                                                           DISTRICT JUDGE; REPORT AND
                                   9             v.                                        RECOMMENDATION TO REMAND
                                                                                           TO STATE COURT; ORDER
                                  10     BETTIE RUMSEY,                                    GRANTING IN FORMA PAUPERIS
                                                                                           APPLICATION
                                  11                    Defendant.
                                                                                           Re: Dkt. No. 1
                                  12
Northern District of California
 United States District Court




                                  13          On January 22, 2019, Defendant Bettie Rumsey removed this unlawful detainer action

                                  14   from Contra Costa County Superior Court, and applied to proceed in forma pauperis. (Not. of

                                  15   Removal, Dkt. No. 1; IFP Appl., Dkt. No. 2.)

                                  16          As removal is clearly improper, and the parties have not consented to the undersigned, for

                                  17   the reasons set forth below, the Court reassigns this case to a district judge and recommends that

                                  18   the case be remanded to state court. Additionally, the Court grants Defendant’s application to

                                  19   proceed in forma pauperis.

                                  20                                        I.   BACKGROUND
                                  21          Plaintiff Ahmad Noshad commenced this unlawful detainer action against Defendant in

                                  22   Contra Costa County Superior Court on or around December 12, 2018. (Compl., Dkt. No. 1 at 6.)

                                  23   The complaint contains a single cause of action for unlawful detainer. Id. The case is a “limited

                                  24   civil case,” in which Plaintiff seeks immediate possession of a certain property located in Antioch,

                                  25   California, which Defendant occupies.

                                  26          On December 9, 2018, Plaintiff allegedly served a written notice on Defendant to pay rent

                                  27   or quit within three days. (Compl., Dkt. No. 1 at 6 ¶ 7(b).) On December 12, 2018, Plaintiff filed

                                  28   the instant unlawful detainer suit in state court, and summons was issued. (Compl.; Summons,
                                   1   Dkt. No. 1 at 5.) On January 7, 2019, Defendant filed an answer. (Dkt. No. 1 at 9.) On January

                                   2   22, 2019, Defendant removed the action to federal court on the grounds that it presents a federal

                                   3   question. (Not. of Removal ¶ 10.)

                                   4                                       II.      LEGAL STANDARD
                                   5           Federal courts exercise limited jurisdiction. A “federal court is presumed to lack

                                   6   jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.

                                   7   Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (citation omitted). A defendant may

                                   8   remove a civil action from state court to federal court if original jurisdiction would have existed at

                                   9   the time the complaint was filed. See 28 U.S.C. § 1441(a). “[R]emoval statutes are strictly

                                  10   construed against removal.” Luther v. Countrywide Homes Loans Servicing, LP, 533 F.3d 1031,

                                  11   1034 (9th Cir. 2008). “Federal jurisdiction must be rejected if there is any doubt as to the right of

                                  12   removal in the first instance,” such that courts must resolve all doubts as to removability in favor
Northern District of California
 United States District Court




                                  13   of remand. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The burden of establishing that

                                  14   federal jurisdiction exists is on the party seeking removal. See id. at 566-67.

                                  15           Federal district courts have original jurisdiction over actions that present a federal question

                                  16   or those based on diversity jurisdiction. See Wayne v. DHL Worldwide Express, 294 F.3d 1179,

                                  17   1183 & n.2 (9th Cir. 2002). Federal district courts have federal question jurisdiction over "all civil

                                  18   actions arising under the Constitution, laws or treaties of the United States." 28 U.S.C. § 1331.

                                  19   Federal question jurisdiction is governed by the well-pleaded complaint rule, which provides that

                                  20   the basis for federal jurisdiction must appear on the face of the properly pleaded complaint, either

                                  21   because the complaint directly raises an issue of federal law or because the plaintiff's "right to

                                  22   relief under state law requires resolution of a substantial question of federal law in dispute

                                  23   between the parties." Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal.,

                                  24   463 U.S. 1, 13 (1983). "[A] case may not be removed to federal court on the basis of a federal

                                  25   defense . . . , even if the defense is anticipated in the plaintiff's complaint . . . ." Caterpillar Inc. v.

                                  26   Williams, 482 U.S. 386, 393 (1987) (citation omitted).

                                  27                                             III.   DISCUSSION

                                  28           Defendant removed this unlawful detainer action from state court on the grounds that the
                                                                                            2
                                   1   district court has jurisdiction because the case presents a federal question.

                                   2          A.     Federal Question Jurisdiction
                                   3           Defendant claims that a federal question exists because Plaintiff allegedly served a

                                   4   defective three day notice to pay rent or quit. (Not. of Removal ¶ 8.) Defendant’s rights in an

                                   5   unlawful detainer action, however, depend on the interpretation of state law. Further, Defendant

                                   6   has not shown why the resolution of Plaintiff’s unlawful detainer claim will turn on a substantial

                                   7   question of federal law. The complaint, therefore, fails to present a federal question or a

                                   8   substantial question of federal law.

                                   9           Moreover, the well-pleaded complaint rule prevents the Court from considering any

                                  10   additional claims, such that a defendant cannot create federal question jurisdiction by adding

                                  11   claims or defenses to a notice of removal. See Provincal Gov't of Marinduque v. Placer Dome,

                                  12   Inc., 582 F.3d 1083, 1086 (9th Cir. 2009); see also McAtee v. Capital One, F.S.B., 479 F.3d 1143,
Northern District of California
 United States District Court




                                  13   1145 (9th Cir. 2007) (even previously asserted counterclaims raising federal issue will not permit

                                  14   removal). Accordingly, Defendant’s claim that service of the three day notice was defective does

                                  15   not establish federal question jurisdiction in this matter. Thus, Defendant’s contention that there

                                  16   are federal questions at issue in this litigation is misplaced.

                                  17           Lastly, the limited scope of unlawful detainer proceedings precludes cross-complaints or

                                  18   counterclaims. See Knowles v. Robinson, 60 Cal. 2d 620, 626-27 (1963). Thus, to the extent that

                                  19   Defendants’ assertions could be contained in any such filing, they would, nonetheless, fail to

                                  20   introduce a basis for federal question jurisdiction.

                                  21          B.     Diversity Jurisdiction

                                  22           District courts also have original jurisdiction over all civil actions “where the matter in

                                  23   controversy exceeds the sum or value of $75,000, exclusive of interests and costs, and is between .

                                  24   . . citizens of different States.” 28 U.S.C. § 1332(a). When federal subject-matter jurisdiction is

                                  25   predicated on diversity of citizenship, complete diversity must exist between the opposing parties.

                                  26   Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978). Under the forum defendant

                                  27   rule, “a civil action otherwise removable solely on the basis of [diversity jurisdiction] may not be

                                  28   removed if any of the parties in interest properly joined and served as defendants is a citizen of the
                                                                                           3
                                   1   State in which such action is brought.” 28 U.S.C. § 1441(b). Here, Plaintiff’s citizenship is

                                   2   unknown, and Defendant is a citizen of California. Thus, the forum defendant rule applies, and

                                   3   the action is not removable on the basis of diversity jurisdiction. See 28 U.S.C. § 1441(b).

                                   4                                        IV.    CONCLUSION

                                   5          For the reasons set forth above, the Court REASSIGNS this action to a district judge with

                                   6   the recommendation that the action be REMANDED to state court for further proceedings. The

                                   7   Court GRANTS Defendant’s request to proceed in forma pauperis.

                                   8          Any party may file objections to this report and recommendation with the district judge

                                   9   within 14 days of being served with a copy. See 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b); N.D.

                                  10   Civil L.R. 72-3. The parties are advised that failure to file objections within the specified time

                                  11   may waive the right to appeal the district court’s order. IBEW Local 595 Trust Funds v. ACS

                                  12   Controls Corp., No. C-10-5568, 2011 WL 1496056, at *3 (N.D. Cal. Apr. 20, 2011).
Northern District of California
 United States District Court




                                  13          IT IS SO RECOMMENDED.

                                  14   Dated: January 30, 2019
                                                                                             __________________________________
                                  15                                                         KANDIS A. WESTMORE
                                  16                                                         United States Magistrate Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
